 
Exhibit 10.16
 
CHANGE OF CONTROL AGREEMENT
 
This Agreement is made this      day of         , 2002 by and between         
(the “Executive”) and Pericom Semiconductor Corporation, a California
corporation (the “Company”).
 
WHEREAS, the Executive is employed by the Company; and
 
WHEREAS, the Company desires to retain the services of Executive in the event of
a change of control (as hereinafter defined) of the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.  Definitions.
 
(a)  Change of Control.    For purposes of this Agreement only, a “Change of
Control” shall be defined as any of the following events:
 
(i)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
is used for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding Voting Securities;
 
(ii)  A merger or consolidation in which the Company is not the surviving
entity, except for (1) a transaction in which the principal purpose is to change
the state of the Company’s incorporation, or (2) a transaction in which the
Company’s stockholders immediately prior to such merger or consolidation hold
(by virtue of securities received in exchange for their shares in the Company)
securities of the surviving entity representing more than fifty percent (50%) of
the total voting power of such entity immediately after such transaction;
 
(iii)  The individuals who are members of the Company’s Board of Directors (the
“Board”) as of the date this Agreement is approved by the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that if the appointment, election or nomination for election
by the Company’s stockholders, of any new director is approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest”



1



--------------------------------------------------------------------------------

(as described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;
 
(iv)  The sale, transfer or other disposition of all or substantially all of the
assets of the Company, unless the Company’s stockholders immediately prior to
such sale, transfer or other disposition hold (by virtue of securities received
in exchange for their shares in the Company) securities of the purchaser or
other transferee representing more than fifty percent (50%) of the total voting
power of such entity immediately after such transaction; or
 
(v)  Any reverse merger in which the Company is the surviving entity but in
which the Company’s stockholders immediately prior to such merger do not hold
(by virtue of their shares in the Company held immediately prior to such
transaction) securities of the Company representing more than fifty percent
(50%) of the total voting power of the Company immediately after such
transaction.
 
(b)  Cause.    For purposes of this Agreement only, the Company shall have
“Cause” to immediately terminate the Executive’s employment hereunder if (i)
Executive engages in fraud or embezzlement against the Company and/or its
subsidiaries, (ii) Executive misappropriates Company property, proprietary
information and/or trade secrets, (iii) Executive demonstrates material
unfitness for service or persistent deficiencies in performance, (iv) Executive
engages in misconduct, which misconduct is demonstrably and materially injurious
to the Company and/or its subsidiaries; (v) Executive refuses to follow a
specific, lawful direction or order of the Company; (vi) Executive breaches any
provision of this Agreement or other agreements between Executive and the
Company; or (vii) Executive dies or becomes mentally or physically incapacitated
and cannot carry out his duties.
 
(c)  Voluntary Resignation for Good Reason.    A voluntary resignation by
Executive “Good Reason” shall mean a voluntary resignation by Executive
following any one of the following events, provided Executive provides Company
with at least two (2) weeks notice of such termination, and provides such notice
no later than thirty (30) days following any one of the following events: (i) a
material change in Executive’s position, title, duties, or responsibilities,
without Employee’s consent, which results in a material reduction of Executive’s
level of responsibility, the assignment of duties and responsibilities which are
materially inconsistent with Executive’s position or responsibilities, or the
removal of the Executive from or failure to reelect the Executive to any of such
positions, except in connection with the termination of employment for Cause;
(ii) a reduction by the Company in the Executive’s annual salary then in effect,
without Executive’s consent, other than a reduction similar in percentage to a
reduction generally applicable to similarly situated employees of the Company;
(iii) a material reduction without the Executive’s consent in the kind or level
of benefits provided to Executive under any benefit plan of the Company in which
the Executive is participating or deprive the Executive of any material fringe
benefit enjoyed by the Executive, except those changes generally affecting
similarly situated employees of the Company.



2



--------------------------------------------------------------------------------

 
(d)  Closing Date.    “Closing Date” shall mean the date of the first closing of
any transactions constituting a Change of Control.
 
(e)  Termination Date.    “Termination Date” shall mean the date the Executive’s
employment is terminated by the Company other than for Cause or is terminated by
the Executive for Good Reason.
 
(f)  Company.    “Company” shall mean Pericom Semiconductor Corporation and its
successors or assigns (including without limitation, any entity, entities or
persons acquiring control of the Company through a Change of Control).
 
2.  Continuation of Salary and Benefits; Vesting of Equity Incentives.    If,
during the twelve (12) month period following the Closing Date of a Change of
Control, the Company shall terminate the Executive’s employment other than for
Cause or the Executive shall voluntarily resign from employment for Good Reason,
then in such event:
 
(a)  Continuation of Salary.    The Company shall continue to pay the
Executive’s base salary in effect as of the Termination Date for a period of
twelve (12) months after the Termination Date (“Salary Continuation Period”).
Such salary shall be paid to the Executive in accordance with the Company’s
regular payroll practices then currently in effect;
 
(b)  Bonus.    In addition to the salary continuation set forth in Section 2(a)
above, the Company shall pay the Executive a bonus according to the following
formula:
 
(i)  If the Termination Date occurs after the Executive’s bonus for the last
completed fiscal year has been determined by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) and paid to the Executive,
then the Executive shall receive a bonus in the amount of no less than:
 
X1 + X1(Y/365)
 
(ii)  If the Termination Date occurs before the Executive’s bonus for the last
completed fiscal year has been determined by the Compensation Committee and paid
to the Executive, then the Executive shall receive a bonus in the amount of no
less than:
 
2(X2) + X2(Y/365)
 
where:
 
“X1” = the bonus amount paid to the Executive for the last completed fiscal
year;
 
“X2” = the bonus amount paid to the Executive for the fiscal year prior to the
last completed fiscal year; and
 
“Y” = the number of days in the current fiscal year prior to and including the
Termination date.



3



--------------------------------------------------------------------------------

 
The bonus shall be paid in equal monthly payments over a period of twelve (12)
months after the Termination Date. Such amount shall be payable to the Executive
regardless of the Company’s financial performance, and shall not be conditioned
on the Company’s continued satisfaction of any goals or criteria required by any
compensation plan;
 
(c)  Medical and Dental Benefits.    During the Salary Continuation Period, the
Company shall either, at its discretion: (i) continue the Executive’s medical
and dental benefits as such benefits are generally offered to the Company’s
employees as of the Termination Date, or (ii) reimburse the Executive for COBRA
payments made by the Executive to maintain his medical and dental benefits, as
applicable under the Company’s insurance policies;
 
(d)  Life Insurance.    During the Salary Continuation Period, the Company shall
continue payment of the Executive’s life insurance premiums, if applicable.
 
(e)  Stock Options, Performances Shares or Units and Restricted Shares or
Units.    Any outstanding stock option, performance share or unit, or restricted
share or unit shall vest as to that number of shares or other units that would
have been vested on the various anniversary dates of the Termination Date and
become exercisable or, with respect to such performance share or unit or
restricted share or unit, be released from restrictions on transfer and
repurchase rights, immediately prior to the Termination Date; (see addendum
relating to vesting and length of service) and
 
(f)  Extension of Stock Option Exercise Term.    All vested stock options held
by the Executive as of the Termination Date shall expire six (6) months after
the Termination Date. Note: Exercising ISO stock options later than three months
after the Executive’s termination date is a disqualifying event for ISO purposes
and will turn the ISO into a non-qualifying stock option.
 
(g)  Noncompetition and Nonsolicitation.    Executive acknowledges and agrees
that during his employment with the Company he has had access to the Company’s
confidential and proprietary information and the activities forbidden by this
subsection would necessarily involve the improper use and disclosure of such
information. To forestall this use or disclosure, Executive agrees that during
the Salary Continuation Period he shall not, directly or indirectly: (i) engage
in (whether as an employee, consultant, proprietor, partner, director or
otherwise) or have any ownership interest in, or participate in the financing
operation, management, control of, any person, firm, corporation or business
that engages in any business activity that is competitive with the Company (or
of any Affiliated Company), provided, however, that nothing contained in this
Section 2(g)(1) shall be construed to prohibit Executive from purchasing and
owning (directly or indirectly) up to one percent (1%) of the capital stock or
other securities of any corporation or other entity whose stock or securities
are traded on any national or regional securities exchange or the national
over-the-counter market and such ownership shall not constitute a violation of
this Section 1(e)(1); (ii) divert or attempt to divert from the Company (or any
Affiliated Company) any business of any kind in which it is engaged, including,
without limitation, the solicitation of or interference with any of its
suppliers or customers; (iii) solicit, hire, recruit, or employ any person or
entity who is employed by or has a contractual relationship with the Company, or
encourage any person or entity who is employed by or has a contractual
relationship with the Company to



4



--------------------------------------------------------------------------------

terminate their employment or contractual relationship with the Company.
Executive understands and agrees his receipt of the benefits described in
paragraphs 2(a)-(f) above is contingent upon his continued adherence to the
restrictions set forth in this paragraph 2(g) during the Salary Continuation
Period.
 
3.  No Employment Agreement, Employment at Will.    Executive and the Company
each acknowledge and agree that: (i) this Agreement does not provide for the
terms and conditions of Executive’s employment with the Company prior to any
Change of Control and does not require or obligate Executive to provide services
to the Company or the Company to continue to employ Executive; and (ii)
Executive’s employment with the Company is and remains an employment
relationship terminable at will and without advance notice by either Executive
or the Company.
 
4.  Release of the Company and Its Affiliates.    Executive’s receipt of the
benefits described in paragraphs 2(a)-(f) above shall be contingent upon
Executive executing a general release of claims in a commercially customary form
prescribed by the Company, which releases and discharges the Company and any
past, present or future agents, attorneys, directors, officers, stockholders,
employees, affiliates, predecessors and successors of the Company, of and from
any and all claims and demands of every kind and nature, in law, equity or
otherwise, known or unknown, disclosed or undisclosed, and a covenant not to sue
or prosecute any legal action or proceeding based upon such claims.
 
5.  Exclusive Remedy.    Executive’s right to salary continuation and other
severance benefits pursuant to paragraphs 2(a)-(f) above shall be Executive’s
sole and exclusive remedy for any termination of Executive’s employment by the
Company other than for Cause or by Executive for Good Reason following a Change
of Control. The payments, severance benefits and severance protections provided
to Executive pursuant to this Agreement are provided in lieu of any severance
payments, severance benefits and severance protections provided in any other
plan or policy of the Company, except as may be expressly provided in writing
under the terms of any plan or policy of the Company, or in a written agreement
between the Company and Executive entered into after the date of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company (except for any severance or
termination policies, plans, programs or practices) and for which Executive may
qualify, nor shall anything herein limit or reduce such rights as Executive may
have under any other agreements with the Company (except for any severance or
termination agreement). Amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan or program of the Company shall be
payable in accordance with such plan or program, except as explicitly modified
by this Agreement.
 
6.  Excise Tax.    Notwithstanding anything contained in this Agreement to the
contrary, to the extent that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to Executive or for Executive’s benefit, paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise in
connection with, or arising out of, Executive’s employment with the Company or a
Change in Control (a “Payment” or “Payments”), would be subject to the excise
tax imposed under Code Section 4999, or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred



5



--------------------------------------------------------------------------------

to as the “Excise Tax”), the Payments shall be reduced (but not below zero) if
and to the extent necessary so that no Payment to be made or benefit to be
provided to Executive shall be subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). Unless Executive shall
have given prior written notice specifying a different order to the Company to
effectuate the Limited Payment Amount, the Company shall reduce or eliminate the
Payments by (i) first reducing or eliminating those payments or benefits which
are payable in cash and (ii) then reducing or eliminating non-cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the furthest in time from the Determination (as hereinafter defined). Any
notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.
 
(a)  An initial determination as to whether the Payments shall be reduced to the
Limited Payment Amount and the amount of such Limited Payment Amount shall be
made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change in Control (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and Executive within five (5) days after the
Termination Date, if applicable, or such other time as requested by the Company
or by Executive (provided Executive reasonably believes that any of the Payments
may be subject to the Excise Tax) and, if the Accounting Firm determines that no
Excise Tax is payable by Executive with respect to a Payment or Payments, it
shall furnish Executive with an opinion reasonably acceptable to Executive that
no Excise Tax will be imposed with respect to any such Payment or Payments.
Within ten (10) days after the delivery of the Determination to Executive,
Executive shall have the right to dispute the Determination (the “Dispute”). If
there is no Dispute, the Determination shall be binding, final and conclusive
upon the Company and Executive, subject to the application of Section 6(b)
below.
 
(b)  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive will be either greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitations contained in
Section 6.
 
(i)  If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment, which loan Executive must repay to the
Company together with interest at the applicable federal rate under Code Section
7872(f)(2); provided, that no loan shall be deemed to have been made and no
amount will be payable by Executive to the Company unless, and only to the
extent that, the deemed loan and payment would either reduce the amount on which
Executive is subject to tax under Code Section 4999 or generate a refund of tax
imposed under Code Section 4999.
 
(ii)  In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to Executive’s
satisfaction of the Dispute, that an



6



--------------------------------------------------------------------------------

Underpayment has occurred, the Company shall pay an amount equal to the
Underpayment to Executive within ten (10) days after such determination or
resolution, together with interest on such amount at the applicable federal rate
under Code Section 7872(f)(2) from the date such amount would have been paid to
Executive until the date of payment.
 
7.  Notices.    All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, by facsimile or mailed, postage prepaid, by certified or
registered mail, return receipt requested, and addressed to the Company at:
 
Pericom Semiconductor Corporation
2380 Bering Drive
San Jose, CA 95131
Attention: Chief Executive Officer
 
or to the Executive at:
 
                                                                             
 
                                                                             
 
                                                                             
 
Notice of change of address shall be effective only when done in accordance with
this Section.



7



--------------------------------------------------------------------------------

 
8.  Arbitration.    The parties hereby agree that any dispute, claim or
controversy arising out of, relating to or in connection with this Agreement
(“Arbitrable Claims”) shall be determined exclusively by and through final and
binding arbitration in Santa Clara County, California, each party hereto
expressly and conclusively waiving its right to proceed to a judicial
determination with respect to the merits of such arbitrable matters. Such
arbitration shall be conducted in accordance with the American Arbitration
Association National Rules for Resolution of Employment Disputes then in effect
before a neutral and impartial arbitrator who shall be selected by mutual
agreement of the parties. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law. This
Agreement shall be governed by the California Arbitration Act and the
arbitrator, in ruling on procedural and substantive issues raised in the
arbitration itself, shall apply the substantive law of the State of California.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, neither party shall
initiate or prosecute any lawsuit in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, the parties shall have the right to obtain
provisional remedies or interim relief from a court of competent jurisdiction
for any claim or controversy arising out of or related to violations of Section
2(g) of this Agreement. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO
TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS.
 
9.  Successors.    This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by Executive or
Executive’s beneficiaries or legal representatives, except by will or by the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal personal representative.
 
10.  Governing Law.    The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California.
 
11.  Entire Agreement.    This Agreement represents the entire Agreement and
understanding between the Company and the Executive concerning the Executive’s
termination of employment with the Company after a Change in Control. This
Agreement supersedes any prior agreement or understanding of the parties with
respect to the subject matter hereof.
 
12.  No Oral Modification.    This Agreement may only be amended in a writing
signed by the Executive and the Company.
 
13.  Severability.    If any provision of this Agreement of the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or voice, the remainder of
this Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.



8



--------------------------------------------------------------------------------

 
14.  Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as the original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
15.  Attorneys’ Fees.    If any legal action, arbitration or other proceeding is
brought to interpret or enforce the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and any other
costs incurred in that proceeding, in addition to any other relief to which it
is entitled.



9



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
PERICOM SEMICONDUCTOR CORPORATION,
a California corporation
         
EXECUTIVE:
By:
 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   
[Signature]
           
Title:
 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   
[Print Name]
           

 
Addendum—Vesting Acceleration
 
If during the 12 (twelve) months following a change in control, the Company
shall terminate the Executives employment for other than Cause or the Executive
shall voluntarily resign from employment for Good Reason, than options granted
shall be accelerated as follows:
 
Up to two years of employment—one full year of acceleration
Over two years but less than four years—two full years of acceleration
Over four years—all options are accelerated



10